 



Exhibit 10.1
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
2006 ANNUAL INCENTIVE PLAN
1. Purpose. The purpose of the plan is to provide performance-based incentive
compensation to executive officers and other selected key executives of Clear
Channel Outdoor Holdings, Inc. (the “Company”) and its subsidiaries, which, as
applicable, will not be subject to the executive compensation deduction
limitations of Section 162(m) of the Internal Revenue Code of 1986 (the “Code”).
2. Administration.
     2.1 The Committee. The plan will be administered by the compensation
committee of the Company’s board of directors, or a committee of such other
persons as the board of directors may appoint. Unless the board of directors
determines otherwise, the members of the committee must be “outside directors”
for purposes of 162(m) of the Code.
     2.2 Responsibility and Authority of the Committee. Subject to the
provisions of the plan, the committee, acting in its discretion, will have
responsibility and authority to (a) select the individuals who may participate
in the plan, (b) prescribe the terms and conditions of each participant’s award
and make amendments thereto, (c) determine whether and the extent to which
performance goals have been met, (d) construe, interpret and apply the
provisions of the plan and of any agreement or other document evidencing an
award made under the plan, and (e) make any and all determinations and take any
and all other actions as it deems necessary or desirable in order to carry out
the terms of the plan. In exercising its responsibilities, the committee may
obtain at the Company’s expense such advice, guidance and other assistance from
outside compensation consultants and other professional advisers as it deems
appropriate. The decision of the committee regarding any disputed question,
including questions of construction, interpretation and administration, shall be
final and conclusive on all persons.
     2.3 Manner of Exercise of Committee Authority. The Committee may delegate
responsibilities with respect to the administration of the Plan to one or more
officers of the Company or any of its subsidiaries, to one or more members of
the Committee or to one or more members of the Board; provided, however, that
the Committee may not delegate its responsibility if and to the extent such
delegation would cause an award to fail to constitute “qualified
performance-based compensation” under Section 162(m) of the Code. The committee
may also appoint agents to assist in the day-to-day administration of the Plan
and may delegate the authority to execute documents under the plan to one or
more members of the committee or to one or more officers of the Company.
     2.4 Indemnification. The Company shall indemnify and hold harmless each
member of the board of directors and of the committee or any employee of the
Company or any of its subsidiaries and affiliates who provides assistance with
the administration of the plan or to whom a plan-related responsibility is
delegated from and against any loss, cost, liability (including any sum paid in
settlement of a claim with the approval of the board of directors), damage and
expense (including reasonable legal fees and other expenses incident thereto
and, to the extent

1



--------------------------------------------------------------------------------



 



permitted by applicable law, advancement of such fees and expenses) arising out
of or incurred in connection with the plan, unless and except to the extent
attributable to such person’s fraud or willful misconduct.
3. Performance-Based Compensation Opportunities.
     3.1 General. Each award made under the plan will represent the right to
receive incentive compensation upon the achievement of one or more performance
objectives that are established by the committee and communicated to the
recipient of the award by the 90th day of the applicable performance period or,
if earlier, before 25% of the applicable performance period has elapsed. The
committee will determine the performance period applicable to an award. Subject
to the requirements of the plan and applicable law, each award will contain such
other terms and conditions as the committee, acting in its discretion, may
prescribe.
     3.2 Performance Criteria. Performance objectives may be based upon any one
or more of the following criteria: revenue growth, operating income before
depreciation and amortization and non-cash compensation expense (“OIBDAN”),
OIBDAN growth, funds from operations, funds from operations per share and per
share growth, cash available for distribution, cash available for distribution
per share and per share growth, operating income and operating income growth,
net earnings, earnings per share and per share growth, return on equity, return
on assets, share price performance on an absolute basis and relative to an
index, improvements in attainment of expense levels, implementing or completion
of critical projects, or improvement in cash-flow (before or after tax).
     3.3 Performance Objectives. The amount, if any, payable to a participant
with respect to an award will depend upon whether and the extent to which the
performance objective(s) of the award are achieved during the applicable
performance period. Performance objectives may be established on a periodic,
annual, cumulative or average basis and may be established on a corporate-wide
basis and/or with respect to operating units, divisions, subsidiaries, acquired
businesses, minority investments, partnerships or joint ventures. The committee
may establish different levels of payment under an award to correspond with
different levels of achievement of performance objectives specified in the
award. Awards may contain more than one performance objective; and performance
objectives may be based upon multiple performance criteria. Multiple performance
objectives contained in an award may be aggregated, weighted, expressed in the
alternative or otherwise specified by the committee. The level or levels of
performance specified with respect to a performance objective may be expressed
in absolute terms, as objectives relative to performance in prior periods, as an
objective compared to the performance of one or more comparable companies or an
index covering multiple companies, or otherwise as the committee may determine.
Notwithstanding anything to the contrary contained in the plan, the performance
objectives under any award must be objective and must otherwise meet the
requirements of Section 162(m) of the Code.
     3.4 Adjustments. The committee may reduce or eliminate an award made under
the plan for any reason, including, without limitation, changes in the position
or duties of a participant during or after a performance period, whether due to
termination of employment (including death, disability, retirement, voluntary
termination or termination with or without cause) or otherwise. In addition, to
the extent necessary to preserve the intended economic

2



--------------------------------------------------------------------------------



 



effects of the plan and individual awards, the committee may make appropriate
adjustments to the performance objectives and other terms of an award to
properly reflect (a) a change in corporate capitalization; (b) a material or
extraordinary corporate transaction involving the Company or a subsidiary,
including, without limitation, a merger, consolidation, reorganization,
spin-off, or the sale of a subsidiary or of the assets of a business or division
(whether or not such transaction constitutes a reorganization within the meaning
of Section 368(a) of the Code); (c) a partial or complete liquidation of the
Company or a subsidiary, or (d) a change in accounting or other relevant rules
or regulations; provided, however, that no adjustment hereunder shall be
authorized or made if and to the extent that the authority to make or the making
of such adjustment would cause an award to fail to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.
     3.5 Certification. Following the completion of the performance period
applicable to an award, the committee shall determine and shall certify in
writing whether and the extent to which the performance objective(s) under the
award have been achieved, as well as the amount, if any, payable to the
participant as a result of such achievement(s), which determination(s) and
certification(s) shall be subject to and shall be made in accordance with the
requirements of Section 162(m) of the Code.
     3.6 Payment of Amounts Earned. Subject to such deferral and/or other
conditions as may be permitted or required by the committee, amounts earned
under an award will be paid or distributed as soon as practicable following the
committee’s determination and certification of such amounts.
     3.7 Maximum Annual Amount Payable to a Participant. Notwithstanding
anything to the contrary contained herein, no individual may earn more than
$15,000,000 in any calendar year pursuant to an award made to such individual
under the plan.
4. Termination of Employment; Death. Unless the committee determines otherwise,
no amount will be payable under an award made to a participant whose employment
with the Company and its subsidiaries terminates (for any reason other than
death) before the payment date of such award. If a participant dies before
receiving payment of an amount earned under the plan, such payment will be made
to the deceased participant’s designated beneficiary, if any, or, if none, to
the deceased participant’s estate. No beneficiary designation shall be effective
unless it is in writing and received by the committee prior to the participant’s
death, and any such designation will supersede and be deemed a revocation of any
prior beneficiary designation made by the participant.
5. Withholding Taxes. All amounts payable pursuant to the settlement of an award
made under the plan are subject to applicable tax withholding. The Company and
its subsidiaries shall withhold funds (or other property) from the payment of
any such award and shall be entitled to take such other action with respect to
other amounts that are or may become payable to the participant as may be
necessary or appropriate in order to enable the Company and its subsidiaries to
satisfy such tax withholding requirements.

3



--------------------------------------------------------------------------------



 



6. No Implied Rights Afforded to Participants. No award and nothing contained in
the plan or in any document relating to the plan shall confer upon an eligible
employee or participant any right to continue as an employee of the Company or a
subsidiary or constitute a contract or agreement of employment, or interfere in
any way with the right of the Company and its subsidiaries to reduce such
person’s compensation, to change the position held by such person or to
terminate such person’s employment, with or without cause.
7. Non-transferability. No interest in or under an award made or a payment due
or to become due under the plan may be assigned, transferred or otherwise
alienated other than by will or the laws of descent and distribution, and any
attempted assignment, alienation, sale, transfer, pledge, encumbrance, charge or
other alienation of any such interest shall be void and unenforceable.
8. Amendment and Termination. The board of directors of the Company or the
committee may amend the plan at any time and from time to time. Any such
amendment may be made without approval of the Company’s stockholders unless and
except to the extent such approval is required in order to satisfy the
stockholder approval requirements of Section 162(m) of the Code. The Company’s
board of directors may terminate the plan.
9. Unfunded Status of Awards. The plan is intended to constitute a bonus plan
and not a pension other employee benefit plan or purposes of ERISA. The right of
a participant (or beneficiary) to receive payment(s) under a plan award will
constitute and be equivalent to the right of a general unsecured creditor of the
Company (or the subsidiary by whom the participant is or was employed, as the
case may be), whether or not a trust is created and funded in order to
facilitate the payment of amounts due or to become due under the plan
(including, for this purpose, any deferral arrangement made with respect to any
such payment).
10. Miscellaneous.
     10.1 Governing Law. The plan and any award made under the plan will be
subject to and construed in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.
     10.2 Section 162(m) of the Code. It is intended that amounts payable
pursuant to awards made under the plan will constitute “qualified performance
based compensation” and thus be exempt from the annual $1 million limitation on
the deductibility of executive compensation. The plan and each award made under
the plan will be interpreted, construed and applied accordingly.
     10.3 Effective Date. The plan is effective as of January 1, 2006. The plan
will terminate on the date of the first annual meeting of the Company’s
stockholders following December 31, 2006, unless the plan is approved by the
Company’s stockholders at such meeting. The performance criteria specified in
the plan shall be re-submitted for stockholder approval as and when required by
Treasury Department regulations in order to ensure compliance with the
stockholder approval requirements of Section 162(m) of the Code on an ongoing
basis.

4